On appeal from a decree overruling a demurrer this cause was reversed with the directions that complainant be allowed to amend his bill of complaint. The mandate of this Court went down October 25, 1930.
On November 22, 1930, defendants moved to dismiss the bill of complaint for failure to file amendment thereto on or before the rule day in November 1930, the same being the third day thereof. That motion was denied and this appeal is from that decree.
The matter of allowing amendments to and dismissing bills of complaint is one solely in the discretion of the Chancellor and his rulings thereon will not be disturbed so long as his discretion is not abused. The motion to dismiss in this cause was filed less than a month after the mandate of this Court went down. At the time it was considered, November 28, 1930, the complainant was present asking that time to amend be extended to December Rules. This request was granted. It was not an abuse of discretion.
No other question being raised the motion to dismiss *Page 669 
is granted by authority of Norfleet Holding Company vs. Price, ___ Fla. ___, 132 So. 643.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.